Motion denied, with costs. If, however, the respondent shall pay to the appellant the costs in this court before notice *Page 667 
of argument within ten days after adjustment and notice thereof, then the motion is granted, without costs. It is further ordered that, if the respondent shall not pay the costs as herein provided, then the order of September 5, 1899, amending the judgment herein, shall be disregarded and the judgment as originally entered and set forth in the return to this court filed August 19, 1899, shall stand as unamended and be regarded as the only judgment before this court for review.